                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STAT :s OF AMERICA


                                                 Criminal No. 18-10362-IT

CRUZ VILLAR
                Defendant.

                    AMENDED PRELIMINARY ORDER OF FORFEITURE

TALWANI, D. J.

        WHERE:AS, on     October 3,2018, a federal grandjury sitting in the District of

Massachusetts r;turned a two-count Indictment charging Cruz Villar (the"Defendant") with

Distribution ofand Possession with intent to Distribute Fentanyl, in violation of 21 841(a)(1) and
18 U.S.C. § 2 (('ount One); and Possession with intent to Distribute 40 Grams of More of

Fentanyl, in vio ation of 21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi), and 18 U.S.C. § 2 (Count

Two);

        WHEREAS, the Indictment also included a forfeiture allegation pursuant to 21 U.S.C.

§ 853, which prjvided notice thatthe United States intended to seek the forfeiture, upon

conviction of the Defendant of any offense alleged in Counts One and Two of the Indictment, of

anyproperty constituting, or derived from, any proceeds obtained, directly or indirectly, as a

result ofsuch o Tenses, and any property used, or intended to beused, inany manner or part, to

commit, or to facilitate the commission of, such offenses;

        WHEREAS, the property to be forfeited includes, without limitation the following:

               a.      $1,446.00 in U.S. Currency, seized on June 22,2018 (the"Currency"); and

                       One 2015 Honda Accord, Vehicle Identification Number
                       1HGCR2FA14106 (the "Vehicle")

(collectively, the "Properties");
          WHEREAS, the Indictment further provided that, if any of the above-described

forfeitable property, as a result of any act or omission by the Defendant, (a) cannot be located

upon the exerciss of due diligence; (b) has been transferredor sold to, or deposited with, a third

party; (c) has be ;n placed beyond the jurisdictionof the Court; (d) has been substantially

diminished in v£ lue; or (e) has been commingled with other property which cannot be divided

withoutdifficulty, the United States is entitled to seek forfeiture of any other property of the

Defendant, up to the value of such assets described in Paragraph 2 above, pursuant to 21 U.S.C.

853(p);

                  \ WHEREAS, on June 24, 2019, at a hearing pursuant to Rule 11 of the Federal

Rules of Crimin<al Procedure, the Defendant pled guilty to Counts One and Two of the

Indictment;

          WHEREAS, on August 26,2019, this Court issued a Preliminary Order of Forfeiture

against the Properties, however, due to a clerical error the Preliminary Order of Forfeiture

referenced only the "Currency"; and

          WHEREAS, United States requests that this Court enter an amended Preliminary Order

of Forfeiture, with respect to the correct naming convention, pursuant to 21 U.S.C. § 853, and

Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure.

          ACCOFJDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

          1,      the Court finds, pursuant toRule 32.2(b)(1) ofthe Federal Rules ofCriminal
Procedure, that the United States has established the requisite nexus between the Properties and

the offenses to   which the Defendant pled guilty.

          2.      The Court shall retain jurisdiction in this case for the purpose of enforcing this

Order.
        3.      A^ccordingly, all ofthe Defendant's interests in the Properties are hereby forfeited
to the United Ststes of America for disposition pursuantto 21 U.S.C. § 853.

        4.      P irsuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States is|iereby authorized to seize the Properties and maintain them in its secure custody
and control.

        5.      Pursuant to 21 U.S.C. § 853(n)(l), the United Statesshall publish, for thirty(30)

consecutive calendar days on the government forfeiture website www.forfeiture.gov. notice of

the Preliminary Order of Forfeiture for the Properties and notice of the United States' intent to

dispose of the P •operties.

        6.         ursuant to 21 U.S.C. § 853(n)(I), the United States shall give, to the extent

practicable, direct written notice to any person known to have alleged an interest in the

Properties to be   forfeited.


        7.      Pursuant to 21 U.S.C. § 853(n)(2) and (3), the notice referred to above shall state:

(a) thatany per* on, otherthan the Defendant, asserting a legal interest in the Properties, shall,

within sixty (60) days after the first day of publication onthegovernment forfeiture website or

within thirty (30) days after receipt of actual notice, whichever is earlier, file a petition with the

United States E    istrict Court in Boston, Massachusetts, requesting a hearing to adjudicate the

validity of his or her interest in the Properties; and (b) that the petition shall be signed by the

petitioner undei the penalty of perjuryand shall set forth the nature and extentofthe petitioner's

right, title, or irterest in the Properties, the time and circumstances of the petitioner's acquisition

of theright, titl j, or interest inthe Properties, any additional facts supporting thepetitioner's

claim, and the lelief sought.
       8.       Pursuant to 21 U.S.C. § 853(n)(7), following the Court's disposition of all

petitions filed under 21 U.S.C. § 853(n)(6), or if no such petitions arefiled following the

expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of such petitions, the

United Statesof America shall have clear title to the Properties.

       9.       Upon adjudication of all third party interests, this Court will enter a Final Order of

Forfeiture for the Properties, pursuant to 21 U.S.C. § 853(p) and Rule 32.2(c)of the Federal

Rules of Criminal Procedure, in which all interests will be addressed.

       10.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

PreliminaryOrder of Forfeiture for the Properties will become final as to the Defendant at the

time of his sentencing, will be part ofthe Defendant's criminal sentence, and will be included in

the criminal judgment entered by this Court against him.



                                                      fNDIRA TALWANI
                                                       United States District Judge


       Dated:                       / 9
